SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures:Director/PDMR Shareholding Notification of Transactions of Directors/Persons Discharging Managerial Responsibility and Connected Persons 1. Name of the issuer AVIVA PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). (i) 3. Name of person discharging managerial responsibilities/director SIMON CHRISTOPHER JOHN MACHELL 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a nonbeneficial interest 1 AS IN 3 ABOVE 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY 25 PENCE 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them SIMON CHRISTOPHER JOHN MACHELL 8. State the nature of the transaction SCRIP DIVIDEND SCHEME 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) NEGLIGIBLE Number of shares, debentures or financial instruments relating to shares disposed N/A Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A Price per share or value of transaction 398.34p Date and place of transaction 17 NOVEMBER 2010, LONDON Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 240,756 SHARES, NEGLIGIBLE% Date issuer informed of transaction 17 NOVEMBER 2010 Name of authorised official of issuer responsible for making notification KIRSTINE COOPER, GROUP GENERAL COUNSEL Date of notification: 17 NOVEMBER 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 17 November, 2010 AVIVA PLC By: /s/ E G Jones E G Jones Group Company Secretary
